lanl
ei

AO 245B (Rev, 02/08/2019) Judgment tn a Criminal Petty Case (Modified) Page f of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. : (For Offenses Committed On or After November 1, 1987)
Jose Luis Fuentes-Reyes Case Numbeg-3-20-m)-20049

Holly S Hanover _ FILE. —

Defendant's Attorey
REGISTRATION NO, 93618298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

    

CLERK US DISTRICT Gow

SOUTHERN DISTRICT OF Sion

 

 

 

L) was found guilty. to count(s)

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense - Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

L] The defendant has been found not guilty on count(s)

 

£1 Count(s) . dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED O days

 

J Assessment: $10 WAIVED Fine: WAIVED

ix] Court recommends USMS, ICE or DHS or other arresting agency return all property and.all documents in
_ the defendant's possession at the time of arrest upon their deportation or removal.

[J Court recommends defendant be deported/removed with relative, charged in case

 

 

IT 18 ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, January 13, 2020
Date of fiposition of Sentence

MN HONORABUE ROBERT N. BLOCK
Nee | UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy oO oo 3:20-mj-20049

 

 
